Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
This action is in reply to the application filed on February 20, 2018.
Claims 1-5, 7-11, and 18-22 are currently pending.
Claims 6 and 12-17 were cancelled via preliminary amendment filed February 20, 2018.  The preliminary amendment also introduced new claims 18-22.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 2/20/2018, 9/21/2020, and 8/13/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one Claim 1 recites “performing machine learning by the digital computer using at least one of the samples generated by the analog computer to reduce a total number of recursive machine learning iterations performed by the digital computer to determine a result with a defined level of accuracy as compared to performing the machine learning by the digital computer without use of the at least one sample from the analog computer.”  The claims and specification do not enable one of ordinary skill in the art to make and/or use an invention that performs machine learning on one or more samples while at the same time reducing the number of machine learning iterations performed by the digital computer.   The samples are not detailed and on page 15, lines 7-16, the instant specification simply states that quantum processing units achieve improved machine performance but provide no details how the performance is achieved.  The specification does not detail how the machine learning architectures are adapted to exploit the QPUs and one of ordinary skill would not be able to make and/or us the instant invention.  Claim 18 is similar in scope to claim 1 and rejected for the same rationale.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 18-22 are rejected under 35 U.S.C. 112(b).  Claim 1 recites the limitation "compared to performing the machine learning by the digital computer without use of the at least one sample from the analog computer" in line 8.  The claim previously only discloses performing machine learning using at least one of the samples generated, therefore “the machine learning by the digital computer without use of the at least one sample” appears to 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macready et al., U.S. Patent Application Publication 2014/0187427 (Macready).

With respect to independent claim 7 Macready teaches:
A method of operation in a system, the system including a digital computer and an analog computer (Macready teaches a hybrid computer system comprising a quantum processor (analog) and digital computer; see figure 7, [0095], and claim 1.), the method comprising: 
receiving a problem having associated therewith a number of problem values (Macready teaches processing bit strings generated by the quantum processor in figure 7, [0095], and claim 1.  The problem and problem values are not described and may be interpreted broadly.); 
performing machine learning to generate a mapping between the number of problem values associated with the problem and a number of qubits associated with the analog computer (Macready teaches systems and methods for using a quantum processor having a finite number of qubits to solve computational problems having an arbitrary number of variables; see [0157].  Macready also provides an example of performing a binary classification that uses training data (machine learning) and connecting a quantum processor to a weak classifier; see [0313].).

With respect to dependent claim 8 the rejection of claim 7 is incorporated.  Further Macready teaches:
performing machine learning to generate a mapping between the number of problem values and a number of qubits includes performing machine learning by the digital computer (Macready provides an example of performing a binary classification that uses training data (machine learning) and connecting a quantum processor to a weak classifier; see [0313].  Macready teaches the example is iump0lemented by an application module (see [0301]) and that the application module is implemented by digital computer 1101; see figure 11, and [0188].).

With respect to dependent claim 9 the rejection of claim 7 is incorporated.  Further Macready teaches:
performing machine learning to generate a mapping between the number of problem values and a number of qubits includes performing machine learning to generate a mapping between a plurality of input values and a plurality of qubits (Macready provides an example of performing a binary classification that uses training data (machine learning) and connecting a quantum processor to a weak classifier; see [0313].  Macready further teaches that the quantum processor may employ qubits; see figure 11 and [0188].).

With respect to dependent claim 10 the rejection of claim 7 is incorporated.  Further Macready teaches:
performing machine learning to generate a mapping between the number of problem values and a number of qubits includes performing machine learning to generate a mapping between a plurality of output values and a plurality of qubits (Macready provides an example of performing a binary classification that uses training data (machine learning) and connecting a quantum processor to a weak classifier; see [0313].  The output of a classifier is a classification.  Macready further teaches that the quantum processor may employ qubits; see figure 11 and [0188].).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Macready et al., U.S. Patent Application Publication 2014/0187427 (Macready); in view of Le Roux et al., U.S> Patent Application Publication 2010/0228694 (Le Roux).

With respect to independent claim 1 Macready teaches:
A method of operation of a system, the system including a digital computer and an analog computer (Macready teaches a hybrid computer system comprising a quantum processor (analog) and digital computer; see figure 7, [0095], and claim 1.), the method comprising:
retrieving by the digital computer a plurality of samples generated by the analog computer (Macready teaches processing bit strings generated by the quantum processor in figure 7, [0095], and claim 1.); and

Macready does not explicitly disclose:


However, Le Roux teaches these limitations:
performing machine learning by the digital computer (Le Roux teaches RBM training and implementation in [0032].) using at least one of the samples generated by the analog computer to reduce a total number of recursive machine learning iterations performed by the digital computer to determine a result with a defined level of accuracy as compared to performing the machine learning by the digital computer without use of the at least one sample from the analog computer (Le Roux teaches using the RBM to learn at least a mean and variance; see [0009].  Le Roux further teaches that, in some embodiments, a stack of RBM machines are connected in series and that training the first machine may be carried out efficiently; see [0009].  Le Roux also teaches training the RBM until an equilibrium is reached, which is determined by the probability of a state vector energy compared to all possible state vectors; see [0025].  The claim only states “to reduce a number of recursive machine learning iterations” and does not positively claim reducing iterations.  Additionally, the accuracy is not detailed and the equilibrium taught by Le Roux is sufficient.  Le Roux’s teaching of comparing an energy of a state vector to the energies of all possible state vectors would include a vectors not processed using machine learning.).
Macready and Le Roux are analogous art directed towards data analysis.  Macready teaches a quantum based system for minimizing an objective function and Le Roux teaches a restricted Boltzmann analysis method.
It would have been obvious for one of ordinary skill in neural networks to implement Le Roux’s RBM details into Macready’s disclosed system before the filing date of the claimed invention.  It would have been obvious because one of ordinary skill would be motivated to implement a machine learning system that is able to be trained quickly as detailed in [0002].

With respect to dependent claim 2 the rejection of claim 1 is incorporated.  Further Le Roux teaches:
performing machine learning by the digital computer includes performing machine learning via a restricted Boltzmann machine (RBM) (Le Roux teaches RBM training and implementation in [0032].).
See the rejection of claim 1 for the motivation to combine references.

With respect to dependent claim 3 the rejection of claim 1 is incorporated.  Further Macready teaches:
the analog computer comprises at least one quantum processor (Macready teaches a quantum processor in figure 1 and [0059].), the digital computer comprises a plurality of graphical processing units (GPUs) (Macready teaches implementation details in [0169] including a digital computer comprising a plurality of graphical processing units.), and 

Le Roux teaches:
performing machine learning by the digital circuit includes operating … a feedforward neural network (Le Roux teaches Boltzmann machines are a type of neural network in [0001].  Le Roux also teaches implementation may be done via one or more processors in [0072].).
See the rejection of claim 1 for the motivation to combine references.

With respect to dependent claim 4 the rejection of claim 3 is incorporated.  Further Macready teaches:
at least one quantum processor  (Macready teaches a quantum processor in figure 1 and [0059].)

Le Roux teaches:
natively performing RBM sampling … to generate the plurality of samples (Le Roux teaches RBM sampling in [0064].). 


With respect to dependent claim 11 the rejection of claim 7 is incorporated.  Further Macready teaches:
performing machine learning to generate a mapping between the number of problem values and a number of qubits includes performing machine learning (Macready provides an example of performing a binary classification that uses training data (machine learning) and connecting a quantum processor to a weak classifier; see [0313].  Macready further teaches that the quantum processor may employ qubits; see figure 11 and [0188].) 

Macready does not explicitly disclose:
generate a number of lateral connections between at least one of branches or leaves in a tree representation of the problem.

However La Roux teaches this feature:
Le Roux teaches Boltzmann machines are a type of neural network in [0001].  Figure 1 of Le Roux shows a hierarchical, tree like, structure used to implement the RBM; see [0022] as well.
See the rejection of claim 1 for the motivation to combine references.

With respect to independent claim 18 Macready teaches:
A computational system, comprising:
at least one digital computer in communication with an analog computer (Macready teaches a hybrid computer system comprising a quantum processor (analog) and digital computer; see figure 7, [0095], and claim 1.); and
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data which, when executed by the at least one processor (Macready teaches implementation via a digital computer containing processors and memory; see figure 10 and [0171].), cause the at least processor to:
(Macready teaches processing bit strings generated by the quantum processor in figure 7, [0095], and claim 1.); and

Macready does not explicitly disclose:
perform machine learning using at least one of the samples generated by the analog computer to reduce a total number of recursive machine learning iterations performed by the digital computer to determine a result with a defined level of accuracy as compared to performing the machine learning by the digital computer without use of the at least one sample from the analog computer.

However Le Roux teaches these limitations:
perform machine learning (Le Roux teaches RBM training and implementation in [0032].) using at least one of the samples generated by the analog computer to reduce a total number of recursive machine learning iterations performed by the digital computer to determine a result with a defined level of accuracy as compared to performing the machine learning by the digital computer without use of the at least one sample from the analog computer (Le Roux teaches using the RBM to learn at least a mean and variance; see [0009].  Le Roux further teaches that, in some embodiments, a stack of RBM machines are connected in series and that training the first machine may be carried out efficiently; see [0009].  Le Roux also teaches training the RBM until an equilibrium is reached, which is determined by the probability of a state vector energy compared to all possible state vectors; see [0025].  The claim only states “to reduce a number of recursive machine learning iterations” and does not positively claim reducing iterations.  Additionally, the accuracy is not detailed and the equilibrium taught by Le Roux is sufficient.  Le Roux’s teaching of comparing an energy of a state vector to the energies of all possible state vectors would include a vectors not processed using machine learning.).
See the rejection of claim 1 for the motivation to combine references.

With respect to dependent claim 19 the rejection of claim 18 is incorporated.  Further Le Roux teaches:
performing machine learning includes performing machine learning via a restricted Boltzmann machine (RBM) (Le Roux teaches RBM training and implementation in [0032].).
See the rejection of claim 1 for the motivation to combine references. 

With respect to dependent claim 20 the rejection of claim 18 is incorporated.  Further Macready teaches:
the analog computer comprises at least one quantum processor (Macready teaches a quantum processor in figure 1 and [0059].), the digital computer comprises a plurality of graphical processing units (GPUs) (Macready teaches implementation details in [0169] including a digital computer comprising a plurality of graphical processing units.), and 

Le Roux teaches:
performing machine learning by the digital circuit includes operating … a feedforward neural network (La Roux teaches Boltzmann machines are a type of neural network in [0001].  La Roux also teaches implementation may be done via one or more processors in [0072].).
See the rejection of claim 1 for the motivation to combine references.

With respect to dependent claim 21 the rejection of claim 20 is incorporated.  Further Macready teaches:
the quantum processor  (Macready teaches a quantum processor in figure 1 and [0059].)

Le Roux teaches
natively perform RBM sampling to generate the plurality of samples (La Roux teaches RBM sampling in [0064].). 
See the rejection of claim 1 for the motivation to combine references.


Allowable Subject Matter
Claims 5 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Additionally, the non-prior art rejections indicated above would also have to be overcome.

Conclusion
Claims 1-5, 7-11, and 18-22 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T PELLETT whose telephone number is (571)270-7156.  The examiner can normally be reached on Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DANIEL T PELLETT/Primary Examiner, Art Unit 2121